Appeal from a decision of the Workmen’s Compensation Board, filed October 27, 1971. Claimant, a 50-year-old laborer who suffered from diabetes, was engaged in work involving the mixing of cement while standing in wet sand. He developed ulcers and blisters which, superimposed upon his prior diabetic and circulatory condition, eventually led to the disabling partial amputation of his feet. There was substantial evidence to support the board’s finding that claimant sustained an accidental injury *745on August 28, 1979 which arose out of and in the course of his employment. The ulcers and blisters were identifiable structural changes and breakages in claimant’s body which eventually led to the partial amputation of claimant’s feet and must be deemed accidental. (Matter of Walters v. U. S. Vitamin Corp., 11 A D 2d 280.) Decision affirmed, with costs to the Workmen’s Compensation Board. Staley, Jr., J. P., Greenblott, Cooke, Kane and Reynolds, JJ., concur.